DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Priority
This application was filed on 12/11/2019 and claims the benefit of the United States Provisional Application Nos. 62/778,331 filed 12/12/2018 and which claims the benefit of the priority of State of Israel Patent Application No. IL263679 filed 12/12/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Status
Claims 1, 3, 6, 11-15, and 17-19 are being examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140205636A1 (hereinafter “the ‘636 publication”) in view of US 5989215A (hereinafter “the ‘215 patent”) and WO 2017098493 A1 (hereinafter “the ‘493 publication”).
‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the proteolytic enzyme is human thrombin in particular having an activity of from about 2 to 4,000 IU/ml [0034] and that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. ‘636 further teaches that the component also comprises albumin [0006, 0013]. In other embodiments, ‘636 discloses Evicel® fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. BAC2 is a sterile solution having a pH of 6.7-7.2 and consists primarily of a concentrate of human fibrinogen. The BAC2 component contains a concentrate of human fibrinogen (55-85 arginine hydrochloride, glycine, sodium chloride, sodium citrate, calcium chloride (see example 1 and [0049]). The hydrogel of ‘636 does not contain tranexamic acid or aprotinin therefore meets the limitation of the independent claim 1. ‘636 further teaches that plasmin is removed [0004]. ‘636 further discloses that factor XIII may be added [0014].
Even though ‘636 teaches addition of albumin, the publication does not disclose the concentration of albumin and does not disclose the total protein concentration of fibrinogen.
The ‘215 patent teaches a kit comprising the first container and a second container (Claim 1) used for delivering biochemically reactive fluids respectively. The ‘215 patent further teaches that the first container may contain fibrinogen as the biochemically reactive fluids and the second container may contain thrombin (col. 3, line 31-35). The ‘215 patent further teaches that the total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml. ‘215 patent further teaches that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml. ‘215 teaches that the first component comprising fibrinogen may also include factor XIII (col. 2, line 6-7; col. 5, line 15-16; col. 8, line 3-4). ‘215 teaches that the device helps to prevent the formation of adhesions (col. 3, line 45-47).
With regards to albumin, ‘493 teaches a kit comprising a container comprising the spray-dried thrombin powder as a first component and further comprises a second comprising fibrinogen (page 11, line 5-12). ‘493 teaches that the fibrinogen comprises a biologically active component (BAC) which is a solution of proteins derived from blood plasma (page 18, line 29-30) and that albumin is comprised in the concentrations including 0.6mg/ml (see Example 2 and Table 2 on page 30-31, Table 4 on page 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘636, ‘215 and ‘493 and prepare a kit the comprises thrombin, fibrinogen and albumin in concentration disclosed by the cited references because ‘215 teaches that the kit helped to prevent formation of adhesions (col. 3, line 45-47). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the kits taught by ‘636, ‘215 and ‘493 because ‘215 teaches that the kit helped to prevent formation of adhesions (col. 3, line 45-47) and further, ‘493 teaches that the ratio of albumin to thrombin had an effect on thrombin activity (page 31, line 7-8).
Regarding claim 3, the ‘215 patent teaches that the fibrinogen total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 20 – 40 mg/ml. In addition, ‘636 teaches that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. 
Regarding claim 6, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all which encompass the instant claimed range of 100- 300 IU/ml.
Claims 11 is a product-by-process type claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 11 is drawn to a kit comprising a first and second container comprising fibrinogen and thrombin wherein the fibrinogen is obtained by cryoprecipitation, that the fibrinogen is a biologically active component of a plasma cryoprecipitate-derived from antihaemophilic factor preparation. The substance and structure of the claimed kit comprising fibrinogen and thrombin is not affected by these limitations, which merely reflect one version of a process that could be used to make the product.  The kit comprising a first and second container comprising fibrinogen and thrombin could be made in other ways, thus, the limitation of fibrinogen being obtained by plasma cryoprecipitation from antihaemophilic factor preparation does not add patentable weight to the claims.  If the product in these claims is the same as or obvious from a product of the prior art, the claim is unpatentable.  The kit comprising a first and second container comprising fibrinogen and thrombin, is clearly disclosed in the prior art (‘636 and ‘215). The ‘215 patent teaches a kit comprising the first container and a second and that the total protein concentration of fibrinogen is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml and that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml thus claim 11 are rejected as unpatentable over ‘215 patent.
Regarding claim 13, ‘215 teaches that the invention is used for preventing the formation of adhesions (col. 12, line 14-15).
Regarding claim 14, ‘636 teaches that the two components are applied, for example, by two syringes [0027, 0047] and that the solutions are sprayed [0027, 0050-0052].
Regarding claim 15, 17-18, ‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the proteolytic enzyme is human thrombin in particular having an activity of from about 2 to 4,000 IU/ml [0034] and that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. ‘636 further teaches that the component also comprises albumin [0006, 0013]. In other embodiments, ‘636 discloses evicel fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. BAC2 is a sterile solution having a pH of 6.7-7.2 and consists primarily of a concentrate of human fibrinogen. The BAC2 component contains a concentrate of human fibrinogen (55-85 arginine hydrochloride, glycine, sodium chloride, sodium citrate, calcium chloride (see example 1 and [0049]). The hydrogel of ‘636 does not contain tranexamic acid or aprotinin therefore meets the limitation of the independent claim 1. ‘636 further teaches that plasmin is removed [0004]. ‘636 further discloses that factor XIII may be added [0014]. With regards to the concentration of albumin, ‘493 teaches a kit and that albumin is comprised in the concentrations including 0.6mg/ml (see Example 2 and Table 2 on page 30-31, Table 4 on page 33). 
Regarding claim 19, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all of which encompass the instant claimed range of 100- 300 IU/ml.

Claims 1, 3, 6, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140205636 A1 (hereinafter “the ‘636 publication”) in view of US 5989215 A (hereinafter “the ‘215 patent”), US 2010/0203033 A1 (hereinafter “the ‘033 publication) and US 2016/0317700 A1 (hereinafter “the ‘700 publication).
‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the proteolytic enzyme is human thrombin in particular having an activity of from about 2 to 4,000 IU/ml [0034] and that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. ‘636 further teaches that the component also comprises albumin [0006, 0013]. In other embodiments, ‘636 discloses Evicel® fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. BAC2 is a sterile solution having a pH of 6.7-7.2 and consists primarily of a concentrate of human fibrinogen. The BAC2 component contains a concentrate of human fibrinogen (55-85 arginine hydrochloride, glycine, sodium chloride, sodium citrate, calcium chloride (see example 1 and [0049]). The hydrogel of ‘636 does not contain tranexamic acid or aprotinin therefore meets the limitation of the independent claim 1. ‘636 further teaches that plasmin is removed [0004]. ‘636 further discloses that factor XIII may be added [0014].
Even though ‘636 teaches addition of albumin, the publication does not disclose the concentration of albumin and does not disclose the total protein concentration of fibrinogen.
The ‘215 patent teaches a kit comprising the first container and a second container (Claim 1) used for delivering biochemically reactive fluids respectively. The ‘215 patent further teaches that the first container may contain fibrinogen as the biochemically reactive fluids and the second container may contain thrombin (col. 3, line 31-35). The ‘215 patent further teaches that the total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml. ‘215 patent further teaches that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml. ‘215 teaches that the first component comprising fibrinogen may also include factor XIII (col. 2, line 6-7; col. 5, line 15-16; col. 8, line 3-4).
The disclosures teach addition of factor XIII but do not teach at least two members selected from: factor XIII, factor VIII, fibronectin, von Willebrand factor (vWF), and vitronectin. However, this is known in the art as taught by ‘033.
‘033 teaches a fibrin glue kit comprising: at least two separate components and that one separated component comprises fibrinogen, and the at least second separated component comprises a proteolytic enzyme like thrombin [0057] and used for preventing and/or reducing of adhesions [0049-0050]. ‘033 further teaches that the concentration of the fibrinogen in the formulations, kits and methods of the invention can be in the range of from about 15 to about 150 mg/ml, of 40 to about 100 mg/ml, or from about 40 to about 60 mg/ml [0061]. This encompasses the instant concentration. ‘033 further teaches that thrombin in the range of from about 2 to about 4,000 IU/ml [0067] and that the thrombin solution typically comprises thrombin and calcium chloride [0067]. ‘033 further discloses that the component may comprises albumin in the range of from about 2 to about 8 mg/ml [0067]. ‘033 teaches the addition of other components such as Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF) and teaches that the components encourage the formation of the clot [0077]. ‘033 teaches that the method was used increasingly in surgery to reduce bleeding, and adhesions, to sealing or filling surfaces and/or improve wound healing [0012]. The examiner used the ‘033 reference to teach the addition of other components such as Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF). Furthermore, with regards to albumin, ‘700 teaches a fibrinogen/thrombin-based dressing [0035] and that it may include other constituents such as albumin at a concentration of about 0.1 mg/ml [0086]. ‘700 teaches that the addition albumin improved dressing performance [0175].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of ‘636 and ‘215 and include other components Factor VIII, fibronectin, vitronectin, von Willebrand factor (vWF) as taught by ‘033 because ‘033 teaches that the hydrogel was successful for reducing bleeding and adhesion [0012]. Further, it would have been obvious to use albumin at the concentrations disclosed by ‘700 because ‘700 teaches that the addition albumin improved dressing performance [0175]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘636 with ‘215, ‘033 and ‘700 because ‘033 teaches that the method was used increasingly in surgery to reduce bleeding, and adhesions, to sealing or filling surfaces and/or improve wound healing [0012]. With regards to the concentration of albumin, ‘215 teaches that albumin may be added at 5-15mg/ml (see example 1) and ‘033 further discloses that the component may comprise albumin in the range of from about 2 to about 8 mg/ml [0067] hence it would be obvious use similar albumin concentrations. With regards to the ’033 publication, the recitation of about 2 mg/ml encompasses concentrations slightly below the concentration of 2 mg/ml rendering obvious the instant concentration of 1.5 mg/ml. This is because the concentration are sufficiently close that the ordinary skilled artisan would infer that the concentration of albumin would possess the same or substantially similar properties. This is analogous to the facts in Titanium Metals Corp. of America v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985), wherein the prior art range did not overlap or touch a recited range, but was sufficiently similar in magnitude such that there was an expectation that the prior art range would pertain to a composition exhibiting the same or substantially similar properties; See also MPEP § 2144.05 which indicates a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Furthermore, the instant specification discloses that the term “about” indicates values that may deviate up until 20% which puts the range to about 1.8 mg/ml (20% of 1.5 mg/ml) which is close to the range disclosed by prior art. This concentration is therefore rendered obvious by ‘033. In addition, ‘700 teaches constituents such as albumin may be added at a concentration of about 0.1 mg/ml [0086]. The prior art disclosures render obvious claim 1.
Regarding claim 3, the ‘215 patent teaches that the fibrinogen total protein concentration is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 20 – 40 mg/ml. In addition, ‘636 teaches that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. 
Regarding claim 6, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all which encompass the instant claimed range of 100- 300 IU/ml.
Claims 11 is a product-by-process type claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 11 is drawn to a kit comprising a first and second container comprising fibrinogen and thrombin wherein the fibrinogen is obtained by cryoprecipitation, that the fibrinogen is a biologically active component of a plasma cryoprecipitate-derived from antihaemophilic factor preparation. The substance and structure of the claimed kit comprising fibrinogen and thrombin is not affected by these limitations, which merely reflect one version of a process that could be used to make the product.  The kit comprising a first and second container comprising fibrinogen and thrombin could be made in other ways, thus, the limitation of fibrinogen being obtained by plasma cryoprecipitation from antihaemophilic factor preparation does not add patentable weight to the claims.  If the product in these claims is the same as or obvious from a product of the prior art, the claim is unpatentable.  The kit comprising a first and second container comprising fibrinogen and thrombin, is clearly disclosed in the prior art (‘636 and ‘215). The ‘215 patent teaches a kit comprising the first container and a second and that the total protein concentration of fibrinogen is preferably from about 15-140 mg/1 and more preferably 30–110 mg/ml (col. 8, line 5-8) which overlaps with the instant range of 15 – 40 mg/ml and that the thrombin-containing component comprises thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), which overlaps the instant claimed range of 100- 300 IU/ml thus claim 11 are rejected as unpatentable over ‘215 patent.
Regarding claim 12, the ‘033 teaches that component A and B which comprise fibrinogen and thrombin are in form of a solution (claim 15 and [0034]. The teaching of a solution indicates that the fibrinogen and thrombin are in liquid forms.
Regarding claim 13, ‘215 teaches that the invention is used for preventing the formation of adhesions (col. 12, line 14-15).
Regarding claim 14, ‘636 teaches that the two components are applied, for example, by two syringes [0027, 0047] and that the solutions are sprayed [0027, 0050-0052].
Regarding claim 15, 17-18, ‘636 teaches a fibrin sealant that comprises two components, where component A comprises a fibrinogen solution and a component B comprising a solution of a proteolytic enzyme that is capable to react with fibrinogen to form fibrin [0033], where the proteolytic enzyme is human thrombin in particular having an activity of from about 2 to 4,000 IU/ml [0034] and that the fibrinogen component preferably comprises a fibrinogen content of from about 15-150 mg/ml, in particular from 20-80 mg/ml and is derived from cryoprecipitate [0030]. ‘636 further teaches that the component also comprises albumin [0006, 0013]. In other embodiments, ‘636 discloses evicel fibrin sealant comprising 2 vials, wherein one vial comprises Biological Active Component 2 (BAC2) and one vial of thrombin. BAC2 is a sterile solution having a pH of 6.7-7.2 and consists primarily of a concentrate of human fibrinogen. The BAC2 component contains a concentrate of human fibrinogen (55-85 arginine hydrochloride, glycine, sodium chloride, sodium citrate, calcium chloride (see example 1 and [0049]). The hydrogel of ‘636 does not contain tranexamic acid or aprotinin therefore meets the limitation of the independent claim 1. ‘636 further teaches that plasmin is removed [0004]. ‘636 further discloses that factor XIII may be added [0014]. With regards to the concentration of albumin, ‘215 teaches that albumin may be added at 5-15mg/ml (see example 1) and ‘033 further discloses that the component may comprise albumin in the range of from about 2 to about 8 mg/ml [0067] hence it would be obvious use similar albumin concentrations. With regards to the ’033 publication, the recitation of about 2 mg/ml encompasses concentrations slightly below the concentration of 2 mg/ml rendering obvious the instant concentration of 1.5 mg/ml. This is because the concentration are sufficiently close that the ordinary skilled artisan would infer that the concentration of albumin would possess the same or substantially similar properties. This is analogous to the facts in Titanium Metals Corp. of America v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985), wherein the prior art range did not overlap or touch a recited range, but was sufficiently similar in magnitude such that there was an expectation that the prior art range would pertain to a composition exhibiting the same or substantially similar properties; See also MPEP § 2144.05 which indicates a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Furthermore, the instant specification discloses that the term “about” indicates values that may deviate up until 20% which puts the range to about 1.8 mg/ml (20% of 1.5 mg/ml) which is close to the range disclosed by prior art. This concentration is therefore rendered obvious by ‘033. In addition, ‘700 teaches constituents such as albumin may be added at a concentration of about 0.1 mg/ml [0086].
Regarding claim 19, ‘636 teaches thrombin concentrations of from about 2 to 4,000 IU/ml [0034]. In addition, ‘215 teaches thrombin at a concentration of 3-10,000 IU/ml, even more preferably 200-500 IU/ml (col. 8, line 21-23), all which encompass the instant claimed range of 100- 300 IU/ml.
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the instant application is based, inter alia, on the surprising finding that plasma cryoprecipitate solutions, with reduced amounts of fibrinogen and reduced amounts of total protein, as compared to known or pure fibrinogen formulations, are effective in reducing/preventing tissue adhesion. As demonstrated in Example 3, the most effective adhesion prevention was obtained with samples in which the albumin is present at concentrations of 3 mg/ml and 1.5 mg/ml and that the present inventors have also demonstrated that exemplary compositions forming hydrogel or clots are able to retain the highest amount of water when albumin is present at concentrations of about 1.2 mg/ml to about 1.8 mg/ml (see Exp 2, paragraph [152]). For example, the hydrogel formed by kits of the present invention retains a higher proportion of water than fibrin materials currently available. The greater degree of water retention is particularly beneficial to the therapeutic use of the hydrogel. As also demonstrated in Example 1B, the resulting clots having initial concentrations of fibrinogen of 14 mg/ml and 8 mg/ml are able to retain the higher amount of water when albumin is higher than 0.67 mg/ml or equal to or higher than 1.2 mg/ml and up to 1.8 mg/ml and that claims 1, 15 and 17 have each been amended to recite that the albumin is present at a concentration ranging from 1.2 mg/ml up to about 1.5 mg/ml, which imparts both superior adhesion prevention and water retention, with a certain range of the fibrinogen concentration. None of the cited publications considers the advantages imparted by controlling the concentration of albumin taught therein, with a certain concentration range of fibrinogen, let alone in the context of both adhesion prevention and water retention.
Applicant further argues that the '215 Patent is completely silent on plasma cryoprecipitate, and further fails to suggest the presence of albumin at a concentration ranging from 1.2 to about 1.5 mg/ml. Thus, the '215 Patent provides no guidance with respect to which modifications will be suited e.g., for reducing tissue adhesion and for retaining a higher proportion of water. Applicant further argues that '033 Publication teaches away from the '636 Publication since, again, in '033 Publication the tranexamic acid is considered as a key component, whereas '636 Publication teaches the use of BAC2 which does not contain tranexamic acid. applicant further argues that the '700 Publication fails to teach or suggest the instantly claimed albumin concentration range.
The arguments are unpersuasive because the instant fibrinogen concentration is taught by prior as disclosed by ‘636 and ‘215. Applicant does not disagree that the prior art teaches the kit comprising thrombin and fibrinogen at the instant concentrations. With regards to albumin, prior art teaches the addition of albumin in the fibrinogen components. Furthermore, prior art teaches the addition of albumin at concentrations that are encompassed within the instant range (as disclosed by ‘493) or are close to the instant range as disclosed by ‘033. This is because the concentrations are sufficiently close that the ordinary skilled artisan would infer that the concentration of albumin would possess the same or substantially similar properties. This is analogous to the facts in Titanium Metals Corp. of America v. Banner, 227 USPQ 773, 779 (Fed. Cir. 1985), wherein the prior art range did not overlap or touch a recited range, but was sufficiently similar in magnitude such that there was an expectation that the prior art range would pertain to a composition exhibiting the same or substantially similar properties; See also MPEP § 2144.05 which indicates a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. With regards to the argument of greater water retention, the Examiner notes that since the prior art references disclose the instant kit, comprising the instant fibrinogen, thrombin and albumin concentrations for the instant use of preventing tissue adhesion, there is an expectation that the instant kit would be able to exhibit the argued water retention.
With regards to applicants arguments that ‘033 teaches away from ‘636 because of the addition of tranexamic acid, the Examiner notes that ‘033 discloses several stabilizers that can be added which includes arginine, lysine and tranexamic acid. The Examiner notes that tranexamic acid is listed as an option but not a key component. Furthermore, the ‘033 reference was used to teach the limitation of the albumin concentration. The arguments are unpersuasive.
Conclusion
Claims 1, 3, 6, 11-15, and 17-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615